ACCEPTED
                                                                                          12-15-00121-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                   12/15/2015 10:35:49 AM
                                                                                                Pam Estes
                                                                                                   CLERK




                 No. 12-15-00121-CV
                                                                        FILED IN
                                                                12th COURT OF APPEALS
                                                                      TYLER, TEXAS
                                                                12/15/2015 10:35:49 AM
                                                                       PAM ESTES
                 In the Twelfth Court of Appeals                         Clerk
                         Tyler, Texas


                 Garry L. Rollins and Carla D. Rollins,
                                                       Appellants

                                     v.

              Texas College and MPF Investments, LLC,
                        d/b/a “A-1 Rent All,”
                                                       Appellees



                Appealed from the7th Judicial District Court
                           Smith County, Texas


            APPELLEE TEXAS COLLEGE’S SECOND
      UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINE



Trey Yarbrough                                  Greg Smith
Texas Bar No. 22133500                          Texas Bar No. 18600600
Dallas W. Tharpe                                Nolan D. Smith
Texas Bar No. 24052036                          Texas Bar No. 24075632
YARBROUGH WILCOX GUNTER, PLLC                   RAMEY & FLOCK, P.C.
100 E. Ferguson, Suite 1015                     100 E. Ferguson, Suite 500
Tyler, Texas 75702                              Tyler, Texas 75702
Telephone: 903-595-3111                         Telephone: 903-597-3301
Facsimile: 903-595-0191                         Facsimile: 903-597-2413


             ATTORNEYS FOR APPELLEE TEXAS COLLEGE
To the Honorable Court of Appeals:

        Texas College asks the Court to extend the time for filing its appellee’s brief

by 30 days, to and including Friday, January 15, 2016.

                                         1.
                          Information Required by Rule 10.5

The following information supports this request.

(i)     Appellee’s brief is currently due to be filed December 16, 2015.

(ii)    Texas College requests that the deadline for filing this brief be extended by

        30 days, to Friday, January 15, 2016.

(iii)   This is Texas College’s second request to extend the briefing deadline.


                                          2.
                             Facts Explaining the Need to
                             Extend the Briefing Deadline

        Counsel is unable to complete the brief and secure the necessary client

review and approval by the current deadline. Besides work on this brief,

Greg Smith, lead counsel on appeal, has been and will be required to divide his

available briefing time among the following matters:

(i)     No. 12-15-00287-CV, Blue Cross & Blue Shield of Texas, a Division of Healthcare

        Service Corp., et al. v. East Texas Medical Center, In the Twelfth Court of

        Appeals, Tyler, Texas (motion for stay and appellant’s brief);




                                               1
(ii)    No. 12-15-00105-CV; Consolidated Property Interests, LLC v. Jerry Payne and

        Penny Payne; In the Twelfth Court of Appeals, Tyler, Texas (appellant’s reply

        brief); and

(iii)   No. 12-0517; Harleton Oil & Gas, Inc. v. Frank M. Bufkin, III, et al.; In the 71st

        District Court of Harrison County, Texas (summary-judgment proceedings).

                                            3.

        This motion is not sought solely for delay, but in the interest of justice and

to ensure that Appellee’s brief sufficiently aids the Court’s decisional process.


                                        4.
                        Conference with Opposing Counsel

        Ernesto D. Sigmon, counsel for Appellants, and Levon G. Hovnatanian,

counsel for MPF Investments, state that the relief requested in this motion is

unopposed.


                                         5.
                                Conclusion and Prayer

        Appellee, Texas College, prays that the Court would extend the time for

filing its appellee’s brief by 30 days, to and including Friday, January 15, 2016.




                                            2
    Respectfully submitted,

       /s/ Greg Smith
    Greg Smith
    State Bar No. 18600600
    Nolan Smith
    State Bar No. 24075632
    RAMEY & FLOCK, P.C.
    100 East Ferguson, Suite 500
    Tyler, TX 75702
    Telephone: (903) 597-3301
    Facsimile: (903) 597-2413
    gregs@rameyflock.com
    nolans@rameyflock.com

    Trey Yarbrough
    State Bar No. 22133500
    Dallas W. Tharpe
    State Bar No. 24052036
    YARBROUGH WILCOX GUNTER, PLLC
    100 E. Ferguson, Suite 1015
    Tyler, TX 75702
    Telephone: (903) 595-3111
    Facsimile: (903) 595-0191
    trey@yw-lawfirm.com
    dallas@yw-lawfirm.com

    COUNSEL FOR APPELLEE,
    TEXAS COLLEGE




3
                                    Certificate of Service

   The undersigned certifies that a copy of the above and foregoing document was served upon

counsel of record in accordance with the applicable Texas Rules of Civil Procedure on this the

15th day of December, 2015, on the following:

       Via E-Service
       Ernesto D. Sigmon                            esigmon@esigmon.com
       Walker Sigmon
       416 West Saulnier Street
       Houston, Texas 77019

       Levon G. Hovnatanian                        hovnatanian@mdjwlaw.com
       Todd M. Lonergan                            lonergan@mdjwlaw.com
       Martin, Disiere, Jefferson & Wisdom, L.L.P.
       808 Travis, 20th Floor
       Houston, Texas 77002

       Ryan K. Geddie                              geddie@mdjwlaw.com
       Martin, Disiere, Jefferson & Wisdom, L.L.P.
       Tollway Plaza One
       16000 N. Dallas Parkway, Suite 800
       Dallas, Texas 75248



                                                      /s/ Greg Smith
                                                    Greg Smith




                                                4